Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on July 5, 2022. Claim 1 has been amended. Claim 5 has been cancelled. Claims 1-4 and 6-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fidanza (Patent No.: US 8,836,541).
Regarding Claim 15, Fidanza teaches (see Figures 1-2 and 7) a method of illuminating an environment of a rotorcraft via a rotorcraft lighting equipment (col 4, lines 16-18) having a plurality of lighting devices, mounted to different positions of an exterior of the rotorcraft (col 4, lines 22-26), with each lighting devices having a plurality of individually controllable lighting modules arranged for emitting light into different spatial directions (col 6, lines 38-42), the method comprising: individually controlling (via (18)) the plurality of lighting modules of the plurality of lighting devices, depending on the respective spatial directions, for generating a desired light distribution of the light emitted by the plurality of lighting modules (col 7, lines 59-67).
Regarding Claim 16, Fidanza teaches (see Figures 1-2 and 7) the method according to claim 15, further comprising: determining an illumination pattern for the environment of the rotorcraft: mapping the illumination pattern to the different spatial directions of the plurality of lighting modules of the plurality of lighting devices: and individually controlling the plurality of lighting modules of the plurality of lighting devices on the basis of said mapping (col 7, lines 45-58).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4 and 6-14 are allowed.
Regarding Claims 1-4 and 6-14, applicant amended the independent claim and provided a persuasive argument to overcome the claim rejections set forth in the Non-Final Office action dated on April 4, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a rotorcraft lighting equipment wherein, along with the other claimed features, the plurality of lighting devices are configured to be mounted to the exterior of the rotorcraft in fixed positions and orientations; wherein the lighting modules are stationary within the respective lighting devices, with the lighting modules of the respective lighting devices having preset different spatial directions, as recited in claim 1.

Response to Arguments
Applicant’s arguments, filed on July 5, 2022, with respect to claim 1 have been fully considered and are persuasive.  The USC 102 rejection of claim 1 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844